DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Claims Status
Claims 1-5, 7-9, 11-13, 15-17, 19 and 21 are pending. Claims 1, 7-8, 12, 16, 17, 19 are amended. Claims 16-17, 19 and 21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Response to Amendments/Arguments
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Applicant's amendments and arguments filed 4/4/2022 with regard to the rejection of present claims 1, 9, 11, and 14-15 under 35 U.S.C. 102 (a) (1) as being anticipated by Hochberg et al. (US 3,830,261; “Hochberg”), and the rejection of present claims 1, 9 and 15 under 35 U.S.C. 102 (a)(1) as being anticipated by Dudt et al. (US 2007/0093158 A1; “Dudt”) have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 103486361 A to Yuansen, as explained in details below.  
The rejections below are updated to address the present claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-13 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 103486361 to Yuansen (of the record). 
Regarding claim 1, Yuansen teaches a tubular structure arranged in a foreign fluid (see Fig. 1, para [0004] [0009], [0012] - [0018], the tube is arranged in air/foreign fluid) comprising: 

    PNG
    media_image1.png
    427
    453
    media_image1.png
    Greyscale

- an outer tube (1), an exterior of which is in direct contact with the foreign fluid (para [0017] [0018], the exterior of the outer tube 1 is in direct contact with air/foreign fluid); 
- an inner tube (2) arranged within the outer tube (1) (para [0012]-[0016], Fig. 1); at least one chamber (3) formed between the outer tube and the inner tube (Fig. 1, (para [0012]-[0016]); and
- at least one self-healing material arranged in the chamber (para [0012]-[0016], the UV-curable filler is arranged in the chamber 3), wherein the self-healing material is configured to solidify and/or expand upon contact with the foreign fluid, wherein when a hole is formed in a wall of the outer tube, the foreign fluid enters the at least one chamber through the hole formed in the wall of the outer tube and contacts and reacts with the at least one self-healing material to solidify and/or expand the at least one self-healing material to form a solidified section that seals the hole (para [0012]-[0018], the UV-curable filler of Yuansen reads on the instantly claimed self-healing material, and Yuansen teaches when the outer tube wall is damaged such that a hole is formed in a wall of the outer tube, the UV-curable filler solidifies upon contact with the air/UV light, which subsequently seals the hole formed in the wall of the outer tube, meeting the claimed limitations), and
 - wherein the foreign fluid is one of ambient air and water (para [0017], the foreign fluid is of ambient air, meeting the claimed limitations).
Regarding claims 2-3, in Yuansen, the tubular structure of Yuansen includes at least two chamber separators, wherein the at least one chamber comprises a plurality of chambers formed by the at least two chamber separators (Fig. 1, para [0012]-[0018], plurality of chambers 3 that are separated from each other, the space between the plurality of chambers are considered as chamber separators), the chamber separators extend in a radial direction between the inner tube and the outer tube and extend longitudinally along the inner tube (chamber separators 4 extend in a radial direction and extend longitudinally along the inner part of the tube 2, see Fig. 1), considered as meeting the claimed limitations. 
Regarding claim 4, Yuansen teaches the plurality of chamber separators extend in a radial direction between the inner tube and the outer tube and extend circumferentially along the inner tube (4 - Fig. 1, para [0010]-[0018]).
Regarding claim 5, Yuansen teaches that the at least one self-healing material is arranged in discrete portions in each of the plurality of chambers (hollow structures 3 are filled with bulking agent, see Fig. 1; abstract, para [0010]-[0018]).
Regarding claim 9, in the tubular structure of Yuansen, the inner tube (2) is concentrically arranged within the outer tube (1) (tube 2 is arranged concentrically within tube 2, Fig. 1). 
Regarding claim 11, Yuansen teaches that the at least one self-healing material (3) is configured such that the solidified section formed therefrom expands to contact both the outer tube and the inner tube (para [0012]-[0018], the UV-curable filler of Yuansen reads on the instantly claimed self-healing material, and Yuansen teaches when the outer tube wall is damaged such that a hole is formed in a wall of the outer tube, the UV-curable filler solidifies upon contact with the air/UV light, of which the breakage closed to prevent further pipe leakage),  considered as meeting the claimed limitations). 
Regarding claim 12, Yuansen teaches a tubular structure as discussed above in rejection to claim 2.  Yuansen teaches that the at least one self-healing material (3) is configured such that the solidified section formed therefrom expands to contact both the outer tube and the inner tube and the plurality of chamber separators (para [0012]-[0018], the UV-curable filler of Yuansen reads on the instantly claimed self-healing material, and Yuansen teaches when the outer tube wall is damaged such that a hole is formed in a wall of the outer tube, the UV-curable filler solidifies upon contact with the air/UV light, of which the breakage closed to prevent further pipe leakage), considered as meeting the claimed limitations).
Regarding claim 13, in Yuansen, the self-healing material/the liquid UV-curable material is encapsulated and enclosed in the chamber (para [0012]-[0016]), considered as meeting the claimed limitations).
Regarding claim 15, Yuansen  teaches suitable materials for the self-healing material include polymeric material, UV-curable resin (para [0015]), meeting the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuansen as applied to claim 1 above, in view of Braun et al. (US 7,612,152, “Braun”). 
The limitations of claim 1 are taught by Yuansen as discussed above. 
Regarding claims 7-8, Yuansen teaches the inclusion of the self-healing material/the liquid UV-curable material that enclosed in the chamber of the tubular structure (para [0012]-[0016]). Yuansen does not specifically teach the inclusion of a further reacting material that is arranged in proximity to the self-healing material, while being maintained isolated from the self-healing material by an isolating material. Yuansen does not specifically teach an isolating material as instantly claimed in claim 8.  
Braun teaches a self-healing composite material (Fig. 1A, col. 1, lines 35-40) wherein the reacting material (capsules 16 containing an activator, Fig. 1A; col 3, In 42, col 10, In 54-55) is arranged in proximity to the self-healing material (capsules 16 in proximity to polymer matrix 12 and polymerizer 14 - Fig. 1A-1C), while being maintained isolated from the self-healing material by an isolating material (activation material is within capsule 16 Fig. 1A; col. 2, lines 40-55, col 3, In 42). Braun further teaches the isolating material is operable to dissolve, degrade, disintegrate, and/or breakdown upon contact with a foreign fluid (the capsules may dissolve or swell upon a crack in the composite material, broken capsules 26 - Fig. IB; col 3, In 44-46, col 10, In 58-65), meeting the claimed limitations of the instantly claimed isolating material of claim 8.
It would have been obvious to one of ordinary skill in the art to modify Yuansen, to replace the self-healing material, with the self-healing composite material taught by Braun (which self-healing material includes a reacting material that is arranged in proximity to the self-healing material, while being maintained isolated from the self-healing material by an isolating material), for the benefit of providing a self-healing material that is more robust and having improved stability to temperature, moisture, water, air and oxygen (see Braun col 3, In 50-55), which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782